Citation Nr: 9934638	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus and an abrasion injury to both feet.

2.  Entitlement to service connection for the residuals of a 
right heel injury, including arthritis of the right ankle.

3.  Entitlement to service connection for arthritis of the 
left ankle.

4.  Entitlement to service connection for arthritis of the 
feet.

5.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

6.  Entitlement to service connection for infertility as 
secondary to radiation exposure.

7.  Entitlement to a compensable disability rating for the 
residuals of a cyst excision and osteotomy of the left fourth 
metatarsal.

8.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

9.  Entitlement to a disability rating in excess of 
10 percent for the residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to December 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
bilateral pes planus; the residuals of a right heel injury; 
arthritis of the knees, ankles, feet, and lumbosacral spine; 
and infertility as secondary to radiation exposure.  The RO 
also granted entitlement to service connection for the 
residuals of a cyst excision and osteotomy of the left fourth 
metatarsal, the residuals of a fracture of the left ring 
finger, tinnitus, bilateral hearing loss, the residuals of an 
appendectomy, and the residuals of the excision of nevi on 
the face and scalp.  All of the service-connected 
disabilities were rated as noncompensable, with the exception 
of a 10 percent rating assigned for tinnitus.  The effective 
date of the evaluations and the grants of service connection 
was January 1, 1993, the day following the veteran's 
separation from service.  The veteran perfected an appeal of 
the denial of service connection and the assigned ratings.

During an April 1995 hearing the veteran withdrew his appeal 
of the ratings assigned for the residuals of a fracture of 
the left ring finger, tinnitus, and the residuals of the 
excision of nevi on the face and scalp.  In an April 1998 
rating decision the RO granted entitlement to service 
connection for arthritis of the bilateral knees.  The Board 
finds, therefore, that these issues are no longer within the 
Board's purview.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (an 
appeal ceases to be valid if withdrawn or if the benefit 
sought on appeal is granted by the RO).

In the April 1998 rating decision the RO also increased the 
disability rating for the residuals of an appendectomy from 
zero to 10 percent, and defined the residuals as a painful 
scar, effective January 1, 1993.  The veteran has not 
withdrawn his appeal of the rating assigned for the disorder, 
and is presumed to be seeking the maximum benefit available.  
The Board finds, therefore, that this issue remains in 
contention.  Fenderson v. West, 12 Vet. App. 119 (1999).

In November 1998 the RO granted entitlement to an annual 
clothing allowance for 1997 and 1998, but denied entitlement 
to the allowance for 1993 through 1996.  In a November 1998 
statement the veteran expressed disagreement with the denial 
of the annual clothing allowance for the years prior to 1997.  
The veteran's statement constitutes a notice of disagreement 
with the RO decision, but he has not yet been provided a 
statement of the case in response to the notice of 
disagreement.  This issue is, therefore, being remanded for 
the issuance of the statement of the case and to give the 
veteran the opportunity to submit a substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Slater v. Brown, 9 Vet. App. 
240, 244 (1996) (the filing of a notice of disagreement 
initiates the appellate process); 38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral pes planus with abrasions is not supported by 
competent evidence showing that the veteran currently has the 
disorder.

2.  The X-ray evidence of degenerative changes in the right 
ankle, which was documented within one year of the veteran's 
separation from service, cannot be dissociated from the right 
heel injury that occurred in service.

3.  The X-ray evidence of degenerative changes in the left 
ankle, which was documented within one year of the veteran's 
separation from service, cannot be dissociated from service.

4.  The claim of entitlement to service connection for 
arthritis of the feet is supported by medical evidence of a 
current diagnosis of arthritis that was rendered within one 
year of the veteran's separation from service.

5.  The claim of entitlement to service connection for 
arthritis of the lumbosacral spine is supported by medical 
evidence of a current diagnosis that was rendered within one 
year of the veteran's separation from service.

6.  The claim of entitlement to service connection for 
infertility due to radiation exposure is not supported by 
competent medical evidence of a current diagnosis of 
infertility that is related to an in-service disease or 
injury.

7.  The residuals of a cyst excision and osteotomy of the 
left fourth metatarsal are manifested by pain, weakness, and 
fatigability with use, and a contracture deformity and corn 
of the left fourth toe.

8.  The average puretone threshold in the right ear is 
46 decibels, with speech discrimination ability of 
100 percent, and the average puretone threshold in the left 
ear is 48 decibels, with speech discrimination ability of 
96 percent.

9.  The residuals of an appendectomy are manifested by a 
painful scar and increased sensitivity in the area of the 
scar without limitation of function.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arthritis of the feet and lumbosacral spine are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Arthritis of the left and right ankles, including the 
residuals of a right heel injury, was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§§ 3.303, 3.307, 3.309 (1999).

3.  The claims of entitlement to service connection for 
bilateral pes planus with an abrasion injury and infertility 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a 10 percent disability rating for the 
residuals of a cyst excision and osteotomy of the left fourth 
metatarsal are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5283 (1999).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met at point since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.85, Tables VI and VII, Diagnostic Code 6100 (1999).

6.  The criteria for a disability rating in excess of 
10 percent for the residuals of an appendectomy are not met 
during any period since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.14, 4.20, 4.118, 4.124a, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in September 1972 he was found to have pes planus 
that was asymptomatic.  He received treatment for blisters on 
his feet in December 1972 and January 1973 that were caused 
by the boots he had been issued being too wide.  Special 
boots were ordered in January 1973 due to the improperly 
fitting boots, and he was given a waiver from marching until 
he received the special boots.  A May 1973 treatment note 
indicates that the veteran, who wore a size 12AA shoe, had 
had numerous problems obtaining properly fitting footwear.  
He was again seen due to improperly fitting shoes in December 
1974.  A June 1975 treatment note indicates that he had flat 
feet and required specially fit shoes.  The treating 
physician in July 1975 determined that the footwear he had 
been provided did not fit, and special orthopedic shoes were 
ordered.  Orthopedic shoes were provided in August 1976, 
January 1979, and in August 1987.

In May 1974 the veteran incurred a trauma to the right heel 
when falling off a ladder, and X-ray studies of the right 
foot and ankle at that time revealed no significant 
abnormality.  He continued to complain of pain in the right 
ankle, and the ankle was casted for two weeks.  

A December 1977 treatment record indicates that based on an 
audiometric examination the examiner determined that the 
veteran had a high frequency hearing loss, which was 
described as having existed on entry into service but having 
increased slightly.  Subsequent medical records continued to 
document the diagnosis of a high frequency hearing loss.  The 
report of a July 1992 audiometric examination indicates that 
the average puretone threshold in the right ear was 
45 decibels and the average threshold in the left ear was 
46 decibels.

In April 1979 the veteran reported that he and his wife had 
not been able to conceive a child in the four and a half 
years that they had been married.  He was referred to a 
private physician with a diagnosis of primary infertility 
with questionable semen quality.  A semen analysis was 
requested in May 1979, but the results of the analysis, if 
conducted, are not of record.

In June 1979 the veteran complained of a tender callus at the 
base of the fourth toe on the left foot.  He continued to 
complain of a painful lesion on the plantar aspect of the 
fourth metatarsal, and in November 1979 underwent the 
surgical excision of an inclusion cyst and dorsal wedge 
osteotomy to the head of the fourth metatarsal of the left 
foot.  In January 1980 the passive range of motion of the 
fourth left toe was within normal limits, and the foot was 
asymptomatic.  Examination in May 1983 showed a plantar 
flexed fourth digit on the left foot, and an X-ray study at 
that time showed an old healed fracture at the base of the 
fourth metatarsal.  An X-ray study of the left foot in 
November 1987 showed old post-operative degenerative changes 
of the fourth metatarsal phalangeal joint.

In June 1980 the veteran underwent an appendectomy for acute 
appendicitis.  The report of a June 1981 periodic examination 
indicates that the surgery resulted in no complications and 
no sequelae with the exception of a scar on the right lower 
abdomen.

The June 1981 examination report also shows that the veteran 
had worked with plutonium for the previous two years, and 
that he had adhered to the dosage limits.

In conjunction with an August 1991 periodic examination the 
veteran reported having swollen or painful joints and foot 
trouble.  The physician's comments regarding the reported 
symptoms show that the swollen and painful joints pertained 
to the knees and shoulders, and that the foot trouble 
pertained to the surgery on the left foot in 1980.  The 
report of the physical examination, if conducted, is not of 
record.

In conjunction with a June 1993 VA medical examination the 
veteran complained of minor aches and pains of the joints at 
times and mild tenderness over the fourth and fifth 
metatarsals of the left foot.  He reported having fractured 
the right heel during service.  Examination of the left and 
right foot, left and right ankles, and lumbosacral spine 
showed full range of motion and no abnormalities.  X-ray 
studies revealed a mild hallux valgus deformity and medial 
incurvation of the fifth toes bilaterally, slight medial 
incurvation of the fourth toe on the right, slight splaying 
of the third and fourth toes on the left, small calcaneal 
spurs bilaterally, and a small spur at the mid-body of the 
right calcaneus.  The X-ray studies also revealed what was 
described either as an accessory ossicle or an old healed 
fracture at the posterior aspect of the talus on the right.  
The examiner provided diagnoses of "mild degenerative joint 
disease of the lumbosacral spine, ankles, feet, etc.," and 
status post operative surgery on the fourth and fifth 
metatarsals with no residual problems.

A VA audiometric examination in June 1993 showed an average 
puretone threshold in the right ear of 46 decibels, with 
speech discrimination ability of 96 percent, and an average 
puretone threshold in the left ear of 50 decibels, with 
speech discrimination ability of 92 percent.

During an April 1995 hearing the veteran testified that the 
fourth toe on his left foot was permanently hooked, which 
caused the joint of the toe to rub against his shoe and hurt, 
and that he had pain in the ball of the foot and toe if he 
walked more than ten feet.  He stated that flat feet were 
diagnosed while he was in basic training, and that he was 
given special boots to prevent the chafing on the tops of his 
arches.  He also testified that in 1979 he slipped on ice and 
landed on a steel grading, and that he had back pain since 
then.  He further testified that he had worked as a 
thermonuclear weapons technician for the last 14 years of 
service, and that his physician had determined that his sperm 
count was low during service.  He stated that after this 
occurred he and his spouse had two tubal pregnancies and 
another pregnancy that resulted in a miscarriage.  He also 
stated that, in his opinion, his low sperm count had been 
caused by exposure to radiation during the performance of his 
military duties.

In conjunction with the April 1995 hearing the veteran 
provided statements from nine individuals in which they 
stated that the veteran appeared to be in pain throughout the 
day, including pain in the lower back, and that his pain was 
a barrier to employment.  He submitted a statement from his 
mother and spouse in which they reported that the veteran and 
his spouse had incurred two tubal pregnancies and a 
spontaneous miscarriage while he was in service, and that his 
sperm count was found to be low during service.

The veteran was again provided a VA audiometric examination 
in May 1995, which revealed an average puretone threshold in 
the right ear of 45 decibels and in the left ear of 
54 decibels, with speech discrimination ability of 
100 percent in both ears.

In conjunction with a May 1995 VA urology examination the 
veteran reported having worked with nuclear weapons, 
including daily work with nuclear material, while in service.  
He stated that he and his spouse attempted to conceive 
beginning in 1974, and that a pregnancy in 1976 resulted in a 
spontaneous abortion.  He also stated that conceptions in 
1979 and 1982 resulted in tubal pregnancies, and that his 
spouse underwent a radical hysterectomy following the tubal 
pregnancy in 1982.

Physical examination of the reproductive system revealed no 
abnormalities with the exception of phimosis of the penis and 
a small left varicocele.  The examiner stated that the 
veteran had no history of significant radiation exposure, 
which he defined as catastrophic radiation exposure such as 
in a nuclear accident, and that the physical examination did 
not reveal any evidence of the damage that would result from 
radiation exposure.  A semen analysis could not be conducted 
at the time of the examination due to the phimosis, and the 
examiner recommended that the analysis be conducted after a 
circumcision was performed.  

The examiner provided a diagnosis of oligospermia, by 
history, unrelated to military service.  The reports of the 
diagnostic testing conducted after the examination show that 
all of the measured substances were within normal limits 
except for testosterone, which was lower than normal.  
Medical records in the case file indicate that the veteran 
was circumcised in May 1995 but the report of any subsequent 
semen analysis, if it was conducted, is not of record.

The report of a May 1995 VA orthopedic examination shows that 
the veteran complained of having had lower back discomfort 
for years, and that he could not wear certain types of shoes 
due to the deformity of the left fourth toe.  Examination of 
the left foot revealed two scars on the dorsal aspect of the 
foot of two and three centimeters in length, respectively.  
There was also some prominence on the plantar surface of the 
head of the fourth metatarsal, but no callus, and very mild 
hallux valgus.  The fourth toe was fixed in extension with a 
30-degree contracture of the proximal interphalangeal joint, 
with a callus over the distal interphalangeal joint.

Examination of the lumbosacral spine showed limited motion 
due to pain, and the examiner described an X-ray study as 
revealing some slight narrowing of the L1, L2, and L3 disc 
spaces, but no other abnormalities.  The examiner stated that 
although the veteran gave a history of chronic low back pain, 
there was no real evidence of limitation of motion and "not 
much" in the way of X-ray findings, and no diagnosis of a 
back disorder was provided.  The report of the X-ray study 
indicates that there was slight narrowing of the L1-L2 and 
L2-L3 disc spaces, which the radiologist interpreted as a 
projection error.  No other spinal abnormalities were noted, 
with the exception of a transitional lumbosacral junction and 
partial lumbarization of S1, prominent articulating facets at 
L5, and a bifid transverse process on the right at L5.

During a May 1995 dermatology examination the veteran 
reported that the appendectomy scar was tender to touch, but 
the examiner could not discern any scar.  Palpation in the 
area of claimed incision revealed no irregularity or 
thickening.  The examiner provided a photograph of the scar 
area, from which no scar is detectable.

The veteran was again provided a VA audiometric examination 
in April 1997, which showed an average puretone threshold in 
the right ear of 46 decibels, with speech recognition ability 
of 100 percent, and an average puretone threshold in the left 
ear of 48 decibels, with speech recognition ability of 
96 percent.

The report of an April 1997 VA orthopedic examination 
indicates that the veteran reported being employed full time 
as a state employment specialist.  He complained of 
occasional pain in the left fourth toe, and examination 
revealed that the toe was in a fixed contracture at 20-30 
degrees of extension at the metatarsal phalangeal joint, with 
some tenderness to deep palpation in the region of the 
affected joint.  The examiner stated that the residuals of 
the foot surgery consisted of contracture of the metatarsal 
phalangeal joint plus tenderness in that region, a healed 
incision, and very mild pain, weakness, and fatigability with 
use that does not interfere with the veteran's employment 
duties.

During an April 1997 VA neurology examination the veteran 
reported being unable to walk up a flight of stairs or any 
distance on the level without pain in his back and feet.  
Examination showed no relevant motor weakness, atrophy, 
reflex loss, tremor, or uncoordination, and the sensory 
examination was described as normal.  The examiner determined 
that the neurological examination was negative.

A supplemental neurology examination in August 1997 revealed 
sensitivity to pinwheel stimulus, cold, and touch in a 
segmental area over the appendectomy incision.  The examiner 
determined that abdominal skin reflexes were present, 
negating any major trunk involvement.  The examiner also 
determined that the area of the incision was tender to 
pressure, which was clearly the result of the surgery.  The 
examiner stated that the findings were indicative of 
peripheral nerve injury and recurrent irritation secondary to 
the appendectomy scar.

In a June 1998 statement the veteran denied having any 
history of flat feet prior to entering service, and stated 
that orthopedic boots were provided during service because 
regular footwear caused abrasions on his feet.  He argued 
that the ill-fitting boots caused him to have flat feet.  He 
also stated that the contracture deformity of his left fourth 
toe constitutes evidence of malunion of the metatarsal, and 
that he is entitled to a 10 percent rating for the resulting 
disability.  He reported that countless medical treatises 
showed beyond a shadow of a doubt that exposure to low-level 
radiation caused numerous disorders, including sterility.  He 
again argued that his exposure to low level radiation while 
assisting in the maintenance of nuclear weapons caused him to 
be infertile.

II.  Service Connection

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during the applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, 
the second and third elements can be satisfied by evidence 
showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

A.  Pes Planus and an Abrasion Injury to Both Feet

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

If the claim for service connection is based on the 
aggravation of a pre-existing disease or injury during 
service, the second Caluza element is satisfied if the 
service medical records show treatment for the disease or 
injury during service.  See Maxson v. West, 12 Vet. App. 453 
(1999).

The report of the veteran's examination on entry into service 
shows that he had pes planus when he enrolled for service.  
He is not, therefore, entitled to the presumption of 
soundness on entering service, and the Board finds that pes 
planus existed prior to the veteran's entering service.

The service medical records indicate that the veteran was 
provided orthopedic shoes due to problems with his feet, and 
the treating physician in June 1975 implied that the veteran 
required specially fit shoes due to flat feet.  The Board 
finds, therefore, that there is competent evidence of 
treatment for the claimed disorder during service.  The Court 
has held that pes planus is the type of disability of which a 
lay person is competent to observe.  Thus the veteran is 
competent to report, as he has, that he has experienced a 
continuity of symptomatology since service.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, in this case, unlike 
Falzone, there has been no post-service diagnosis of pes 
planus.  While the veteran would be competent to report the 
symptoms of pes planus, he would not be competent to diagnose 
pes planus in himself.  There is no current diagnosis of pes 
planus.  In the absence of competent evidence of a current 
disability, i.e. a medical diagnosis, the claim is not well 
grounded and must be denied.  Maxson, 12 Vet. App. at 457.


B.  Residuals of a Right Heel Injury and Arthritis of the 
Left and Right Ankles

The Board notes as an initial matter that osteoarthritis is 
synonymous with degenerative joint disease or degenerative 
arthritis.  See Greyzck v. West, 12 Vet. App. 288 (1999).  
Osteoarthritis is defined as inflammation of a joint 
characterized by erosion of articular cartilage and 
outgrowths of marginal osteophytes.  Stedman's Medical 
Dictionary 149, 1267 (26th Ed. 1995).  Osteophytes and spurs 
are both defined as bony outgrowths or protuberances.  
Stedman's at 258, 1270, and 1659.

The service medical records show that the veteran incurred a 
trauma to the right heel in May 1974, and the examiner in 
June 1993 provided a diagnosis of degenerative joint disease 
of the right ankle.  The claim is, therefore, supported by a 
current medical diagnosis of disability and evidence of the 
incurrence of an injury during service.  Caluza, 7 Vet. App. 
at 506.  In addition, the diagnosis of arthritis within the 
one-year presumptive period following the veteran's 
separation from service is sufficient to establish a nexus to 
service.  Pearlman v. West, 11 Vet. App. 443 (1998).  The 
Board finds, therefore, that the claim of entitlement to 
service connection for the residuals of a right heel injury, 
including arthritis, is well grounded.

Although the service medical records make no reference to a 
left ankle disorder, the examiner in June 1993 also provided 
a diagnosis of degenerative joint disease of the left ankle.  
There is, therefore, a medical diagnosis of a current left 
ankle disability.  The diagnosis of degenerative joint 
disease of the left ankle during the one-year presumptive 
period following the veteran's separation from service also 
constitutes evidence of an in-service disease or injury and 
of a nexus to service.  Caluza, 7 Vet. App. at 506; see also 
Pearlman, 11 Vet. App. at 443.  The Board also finds that the 
claim of entitlement to service connection for arthritis of 
the left ankle is well grounded.  The Board further finds 
that there is sufficient evidence of record to determine the 
veteran's entitlement to service connection for the residuals 
of a right heel injury, including arthritis, and arthritis of 
the left ankle.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Where a veteran served for 90 days in 
active service, and arthritis develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran was separated from service in December 1992.  The 
X-ray study obtained in June 1993 revealed evidence of 
bilateral calcaneal spurs.  The evidence of calcaneal spurs 
constitutes evidence of arthritis of the left and right 
ankles.  In addition, the VA examiner in June 1993 provided 
diagnoses of degenerative joint disease of both ankles.  
There is no evidence of record negating the diagnosis of 
arthritis.

In accordance with Diagnostic Code 5003 pertaining to 
degenerative arthritis, in the absence of limitation of 
motion a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints.  38 C.F.R. § 4.71a.  
The ankle is a major joint for applying the provisions of 
Diagnostic Code 5003.  38 C.F.R. § 4.45.  The X-ray evidence 
of arthritis in the left and right ankles is indicative that 
the disabilities developed to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
By applying the provisions for the presumption of service 
connection, the Board has determined that service connection 
for arthritis of the right ankle, as a residual of the heel 
injury, and arthritis of the left ankle is warranted.

C.  Arthritis of the Feet and Lumbosacral Spine

The examiner in June 1993 also provided a diagnosis of 
degenerative joint disease of the feet and lumbosacral spine.  
There are, therefore, current medical diagnoses of 
disability.  The diagnoses of degenerative joint disease of 
the feet and lumbosacral spine during the one-year 
presumptive period following the veteran's separation from 
service also constitutes evidence of an in-service disease or 
injury and a nexus to service.  Caluza, 7 Vet. App. at 506; 
see also Pearlman, 11 Vet. App. at 443.  The Board also 
finds, therefore, that the claims of entitlement to service 
connection for arthritis of the feet and lumbosacral spine 
are well grounded.

For the purpose of determining whether the claims are well 
grounded, the medical evidence is presumed to be credible, 
and only the evidence that supports the claim can be 
considered.  Arms, 12 Vet. App. at 188; see also Hickson v. 
West, 11 Vet. App. 374 (1999).  In considering the 
substantive merits of the claim, however, the presumption of 
credibility no longer applies, and the Board must weigh the 
probative value of all the evidence.  Evans v. West, 12 Vet. 
App. 22 (1998).

Although the VA examiner in June 1993 provided diagnoses of 
degenerative joint disease of the feet and lumbosacral spine, 
with the exception of the calcaneal spurs cited above, the X-
ray study that was conducted in conjunction with that 
examination shows no evidence of arthritis of those joints.  
In addition, the examiner in May 1995 found no evidence of 
limitation of motion of the lumbosacral spine, and negative 
X-ray findings.  The Board finds, therefore, that there is 
conflicting evidence of record as to whether the veteran has 
degenerative joint disease of the feet or lumbosacral spine, 
and that additional development is required prior to 
considering the substantive merits of the claims.  These 
issues are, therefore, being remanded for that development.

D.  Infertility

The veteran claims to have infertility as the result of 
radiation exposure during service.  The service medical 
records do not reflect any complaints or clinical findings 
indicating that the veteran suffered any underlying disease 
or injury of the reproductive system.  The service medical 
records do show, however, that a diagnosis of primary 
infertility was made in April 1979, apparently as the result 
of a semen analysis.  The Board finds, therefore, that the 
second Caluza element has been satisfied.

The veteran testified that while he was in service he and his 
spouse were able to conceive on three separate occasions, one 
of which occurred in 1982, after the diagnosis of infertility 
was made.  The veteran also testified that the pregnancy that 
occurred in 1982 did not reach full term because it was a 
tubal pregnancy, as the result of which his spouse underwent 
a complete hysterectomy.  The absence of any additional 
conceptions cannot, therefore, be presumed to be due to the 
veteran's infertility.

The veteran has not presented any evidence showing that he is 
currently infertile.  His assertion that he is currently 
infertile due to radiation exposure during service is not 
probative because he is not competent to provide evidence of 
a medical diagnosis.  Grottveit, 5 Vet. App. at 93.  The 
examiner in May 1995 provided a diagnosis of oligospermia by 
history only, and no semen analysis could be conducted at 
that time to determine whether the veteran is currently 
infertile.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence of 
disability).  The examiner also provided the opinion that if 
the veteran is infertile it is not related to service, 
including any radiation exposure.

The Board finds, therefore, that the first and third Caluza 
elements have not been satisfied.  Caluza, 7 Vet. App. 
at 506.  Although the diagnosis of primary infertility was 
made during service, evidence of a disease or injury 
occurring during service is not sufficient to establish a 
well-grounded claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (the claim is not well grounded simply because the 
veteran had a disease or injury in service).  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for infertility is not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (a claim cannot 
be well grounded in the absence of evidence showing current 
disability).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

III.  Higher Original Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in February 
1994.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claims and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the appeal.  If so, 
the appeal is denied; if the evidence is in support of the 
appeal or is in equal balance, the appeal is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


A.  The Residuals of a Cyst Excision and Osteotomy 
of the Left Fourth Metatarsal

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Diagnostic Code 5283 for malunion or nonunion of the tarsal 
or metatarsal bones provides a 10 percent rating if the 
disability is moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a.

The left foot disorder is manifested by a 20-30 degree 
contracture of the metatarsal phalangeal joint, tenderness, a 
corn or abrasion on the fourth toe, and pain, weakness, and 
fatigability with use.  The disability is properly evaluated 
under Diagnostic Code 5283 pertaining to malunion or nonunion 
of the metatarsal bones because the disability results from 
excision and osteotomy of the metatarsal bone.

The veteran testified that he has pain in the foot with 
walking more than 10 feet.  The examiner in May 1995 
described the symptoms of the left foot disorder as very 
mild, including the effects of prolonged use.  By weighing 
any doubt regarding the severity of the subjective symptoms 
in the veteran's favor, the Board finds that the 
manifestations of the left foot disorder are moderate, and 
that the criteria for a 10 percent rating have been met since 
the veteran's separation from service.  38 C.F.R. § 4.3.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Because the 
applicable diagnostic code incorporates all of the functional 
limitations resulting from the left foot disability, 
including pain with use, and all of those functional 
limitations were considered in assigning the 10 percent 
rating, a higher rating based on the provisions of 38 C.F.R. 
§ 4.40 is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 
(1996) if the diagnostic code is not predicated on limited 
motion, the provisions of 38 C.F.R. § 4.40 need not be 
separately considered); but see Fenderson, 12 Vet. App. 
at 119 (pain as a manifestation of disability requires 
explicit consideration under 38 C.F.R. § 4.40, even though 
the diagnostic code is not based on limited motion); 
VAOPGCPREC 9-98.

Entitlement to a disability rating in excess of 10 percent 
requires a finding that the symptoms of the left foot 
disorder are moderately severe.  The examiner in May 1995 
described the symptoms as very mild, and there is no evidence 
of record indicating that the symptoms are more than 
moderate.  The Board has determined, therefore, that 
entitlement to a disability rating in excess of 10 percent is 
not shown.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted).

A higher rating could also apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the left foot disability has 
resulted in frequent, indeed any, hospitalizations.  In 
addition, the evidence does not show that the left foot 
disability has caused marked interference with employment.  
Although the veteran has stated that the combination of his 
disabilities prevented him from obtaining employment, the 
evidence shows that he is employed full time and the examiner 
in May 1995 stated that the left foot disability does not 
interfere with the veteran's employment.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

B.  Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

Subsequent to the grant of service connection in February 
1994, the regulations pertaining to the evaluation of hearing 
loss were revised effective June 10, 1999.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  Because the veteran's appeal was filed prior 
to the change in the regulations, he would normally be 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that in comparing the rating criteria for 
evaluating hearing loss in the old and revised regulations, 
in the context of the veteran's appeal, no material change in 
the rating criteria is shown.  The Board finds, therefore, 
that it can consider the revised regulations in the first 
instance in evaluating the bilateral hearing loss without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).

A noncompensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
46 decibels, with speech recognition ability of 100 percent 
correct, (level I), and, in the other ear, the puretone 
threshold average is 48 decibels, with speech recognition 
ability of 96 percent correct, (level I).  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

The Board notes that the objective measurements of the 
veteran's hearing acuity have not varied significantly since 
the first examination was conducted in June 1993.  The Board 
finds, therefore, that the criteria for a compensable rating 
have not been met at any time since the veteran's separation 
from service.  Lendenman, 
3 Vet. App. at 345; Fenderson, 12 Vet. App. at 119.  For 
these reasons the Board has determined that the preponderance 
of the evidence is against the appeal to establish a 
compensable disability rating for bilateral hearing loss.

C.  Residuals of an Appendectomy

The residuals of the in-service appendectomy consist of a 
painful scar and painful area of the skin in the area of the 
incision.  The Board finds that the disability is properly 
evaluated under Diagnostic Code 7804 for a tender scar 
because the functions affected, the anatomical localization, 
and the symptomatology are those of a painful scar.  
Lendenmann, 3 Vet. App. at 349 (in assigning an analogous 
diagnostic code, the Board must apply all three criteria and 
explain why a particular code is chosen); 38 C.F.R. § 4.20.

Diagnostic Code 7804 provides a maximum 10 percent evaluation 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118.  Because the 
maximum disability rating available has been assigned by the 
RO, the Board finds that the preponderance of the evidence is 
against the appeal to establish a disability rating in excess 
of 10 percent for the residuals of an appendectomy.

The Board notes that the examiner in August 1997 determined 
that the appendectomy incision resulted in peripheral nerve 
damage.  According to the Rating Schedule, none of the 
diagnostic codes pertaining to the peripheral nerves include 
the nerves affecting the abdomen.  If rated by analogy 
pursuant to 38 C.F.R. § 4.20, some of the diagnostic codes 
could provide a 20 percent rating for mild incomplete 
paralysis.  38 C.F.R. § 4.124a.  The examiner in August 1997 
also stated, however, that the skin reflexes were present and 
that the incision did not cause any major involvement.  The 
only manifestation of nerve damage shown was the sensation of 
pain, with no evidence of any paralysis.

The regulations prohibit the evaluation of the same 
manifestation under different diagnoses.  Evans (Samuel) v. 
Brown, 9 Vet. App. 273, 281 (1996) (a veteran cannot receive 
separate disability ratings for the same disability or the 
same manifestations); 38 C.F.R. § 4.14.  Because the pain 
caused by the incision, including the scar, has been 
evaluated under Diagnostic Code 7804, and because there are 
no other manifestations of the nerve injury, the Board finds 
that the criteria for mild incomplete paralysis are not 
shown, and that a higher disability rating based on the nerve 
damage is not warranted.


ORDER

The claim of entitlement to service connection for bilateral 
pes planus and an abrasion injury to both feet is denied.

Entitlement to service connection for the residuals of a 
right heel injury, including arthritis of the right ankle, is 
granted.

Entitlement to service connection for arthritis of the left 
ankle is granted.

The claim of entitlement to service connection for arthritis 
of the feet is well grounded.

The claim of entitlement to service connection for arthritis 
of the lumbosacral spine is well grounded.

The claim of entitlement to service connection for 
infertility is denied.

A 10 percent disability rating for the residuals of a cyst 
excision and osteotomy of the left fourth metatarsal is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of an appendectomy is 
denied.


REMAND

As shown above, the Board has found that the veteran's claims 
of entitlement to service connection for arthritis of the 
feet and lumbosacral spine are well grounded.  Additional 
medical development is required in order to determine whether 
the veteran actually has the claimed disorders.  See Littke 
v. Derwinski, 1 Vet. App. 90, 91-92 (1990) (VA has a duty to 
assist the veteran in developing the evidence in support of 
his claim if the claim is well grounded); see also Verdon v. 
Brown, 8 Vet. App. 529 (1996) (if the medical evidence 
indicates that the veteran was treated for the disorder in 
service, a medical opinion is required in order to determine 
whether the disorder underwent an increase in disability 
during service).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for foot or back 
disorder since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.

2.  The veteran should be provided a VA 
orthopedic examination for the purpose of 
determining whether he has arthritis of 
the feet, other than arthritis of the 
ankles, and whether he has arthritis of 
the lumbosacral spine. The claims file 
and a copy of this remand MUST be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, which are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the back and 
feet and provide diagnoses for any 
disability found.  The examiner should 
specifically provide an opinion, based on 
the available medical evidence and sound 
medical principles, on whether the 
veteran does or does not have arthritis 
of the feet, other than arthritis of the 
ankles, or arthritis of the lumbosacral 
spine.  If the examiner determines that 
the veteran does have arthritis of the 
feet or the lumbosacral spine, the 
examiner should provide an opinion on 
whether the disorder became manifest 
within one year of the veteran's 
separation from service, and describe the 
symptoms attributable to the disorder at 
that time.  The examiner should also 
provide an opinion, based on the 
available evidence and sound medical 
principles, as to whether any diagnosed 
disorder is related to an in-service 
disease or injury.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
arthritis of the feet and lumbosacral 
spine.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

5.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to a clothing allowance prior 
to 1997, the RO should re-adjudicate that 
issue.  If entitlement remains denied, 
the veteran and his representative should 
be provided a statement of the case 
pertaining to that issue and the 
opportunity to submit a substantive 
appeal.  38 C.F.R. § 19.26.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The examinations requested in this remand are necessary to 
the adjudication of the veteran's claims, and his failure to 
report for scheduled examinations without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






